Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 16, 2021 has been entered. Claims 1-3, 5, 8-9 and 16-18 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov et al. (US 2016/0276056), in view of Fujikawa et al. (US 2017/0081579), further in view of Dudek (US 2008/0051515).
Regarding claims 1, 3, 5, Stolyarov discloses that, a method of preparing an article or filament having a composite material (ABSTRACT), the method comprising:
(a)	forming a composition ([0002], lines 1-4) comprising a solvent (by improved dispersibility of graphene oxide in water and many organic solvent (related to claim 5) ([0131], lines 19-21)), an polymer (ABSTRACT) and a filler material (graphene nanoparticles (ABSTRACT)) wherein at least the polymer is dissolved in the solvent to form a solution thereof; and
	wherein the filler material is selected from one of metallic particles ([0154]); and  

(c)	forming/depositing the article or filament in a 3-D printing process, wherein the 3-D printing process deposits the filament (composite material including polymer and graphene) onto a platform from a print head, wherein the print head is configured to move in an x-direction and a y-direction relative to the platform ([0177], [0178], [0179]); 	
	However, Stolyarov does not disclose the solvent is xylene. In the same field of endeavor, thermal conductive polymer, Fujikawa discloses that, the solvent includes one or more of xylene ([0151], line 5 from bottom).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Fujikawa to have xylene in the composition as a substitutable solvent. Doing so would be possible to improve the mixing of the polymer composition.
However, Stolyarov does not explicitly disclose the filler material is present in an amount of greater than 80 wt% or greater than 90 wt%. Fujikawa discloses that, the concentration of the inorganic particles of this embodiment in a thermal conductive molded article becomes, for example, from 9 to 98 mass % ([0142]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Fujikawa to have that the filler material is present in an amount of greater than 80 wt% or greater than 90 wt%. Doing so would be possible to exhibit excellent thermal conductivity of the polymer composition, as recognized by Fujikawa ([0143]).

	In the same field of endeavor, ultra high molecular weight polyethylene articles, Dudek discloses that, typically, the thermoplastic component is present in a weight ration to the ultra-high molecular weight polyethylene at about 1:50 (2%) to about 1:4 (25%) ([0031]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Dudek to have ultrahigh molecular weight polyethylene in thermally conductive compositions. Doing so would be possible to exhibit excellent abrasion resistance of the molded products, as recognized by Dudek ([0023]).
	Regarding claim 2, Stolyarov discloses that, in the method, in (a), the filler material is present in the form of a suspension (Embodiments of the method of the present invention for preparing an article comprising a solid polymer having nanoplatelet graphene-like material substantially uniformly dispersed therein ([0138], lines 1-4); It is understandable that the dispersion (or suspension) of fillers in the composition material should be uniform otherwise the product will be a failure).
	Regarding claims 8 and 9, Stolyarov does not disclose ultrahigh molecular weight polymer. Dudek discloses that, typically, the thermoplastic rubber is present in a weight ration to the ultra-high molecular weight polyethylene at about 1:50 (2%) to about 1:4 (25%) ([0031]). Thus, Dudek disclose that, in the method via substituting polymer with ultrahigh molecular weight polyethylene in thermally conductive compositions, the ultrahigh molecular weight polyethylene is present in an amount of less than 40 wt% for example up to 39 wt% and at least 9). In other words, Dudek may exclude other agents in the composition if necessary.
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Dudek to have ultrahigh molecular weight polyethylene in thermally conductive compositions. Doing so would be possible to exhibit excellent abrasion resistance of the molded products, as recognized by Dudek ([0023]).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stolyarov et al., Fujikawa et al. and Dudek as applied to claim 1 above, further in view of Schumacher et al. (US 8,827,684) .
Regarding claims 16-17, the combination does not explicitly disclose that a 3D printing process having a heated print head to deposit the filament to form a 3D object wherein the ssolvent is heated to greater than about 150 ˚C.
In the same field of endeavor, 3d printer with multiple filaments , Schumacher discloses that, as illustrated in Figs. 1-4, a fixed fused filament fabrication printhead unit 120 (related to claim 16) has a fixture 122 composed of two identical rectangular plates arranged in mirror image relation (col. 4, lines 1-3). The heater block 149, as shown in Fig. 4 (in detail with exploded view), has portions forming groove 150 which surrounds a plurality of openings 152 leading to nozzle openings 154, shown in Fig. 2, which leads to the print tips 34. The filaments 61 are melted within the openings 152 by the heater block 149 which is heated by an electric ceramic heating element 156 as shown in Fig. 4 (col. 4, lines 57-62). If the filament is plastic any 17).  
Thus, Schumacher discloses that, forming the article in a 3D printing process, wherein the fused deposition modeling process or the 3D printing process deposits the filament onto a platform (not shown) from a print head, wherein the print head is configured to move in an x-direction and a y-direction relative to the platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Schumacher to have the 3D printer to deposit the thermally conductive composition. Doing so would be possible to impart a quick prototype of the 3D objects with low cost.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stolyarov et al. (US 2016/0276056), Fujikawa et al. (US 2017/0081579) and Dudek (US 2008/0051515) as applied to claim 1 above, alone or further in view of Rothfuss (US 2016/0012935).
Regarding claim 18, the combination suggests amounts of 90% by weight (up to 98%) filler and the combination suggests performing the same claimed and disclosed process steps on the same claimed and disclosed materials. As a result, the evidence of record suggests we would necessarily have the same claimed effects and physical properties (i.e. greater than 30% by volume).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rothfuss to have that the filler material is present in the composite material in an amount of greater than 30 % by volume. Doing so would be possible to improve mechanical properties of the printed articles, as recognized by Rothfuss ([0001]).
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered.
In response to applicant’s arguments that Stolyarov et al. fails to disclose filler material present in composite material in an amount greater than 80 wt% or greater than 90 wt%, it is persuasive. However, based on the updated analysis of Fujikawa (US 2017/0081579), Fujikawa discloses that, the concentration of the inorganic particles of this embodiment in a thermal conductive molded article becomes, for example, from 9 to 98 mass % ([0142]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742